Title: To Thomas Jefferson from Albert Gallatin, [15 December 1801]
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Tuesday Morning [15 Dec. 1801]
          
          The enclosed requires but little comment. Why Mr Beckley did not divide the printing between Mr Duane & Mr Smith I do not know; but I am sure that most of our friends are so chagrined at it, that they speak of altering the rules of the house, so as to have the printer appointed by the House & not by the clerk. Mr Smith came here before the fate of the election was ascertained & at a risk. He was promised by myself & others every reasonable arrangement. But this cannot be construed into an exclusive monopoly. He has already the printing of the laws & of every department, and the Congress business might have been divided.
          I wish however that Mr D.’s application for purchase of his stationary might be communicated to the several heads of Departments; &, if you think it proper, the letter being transmitted by you may be better attended to. We may in the Treasury purchase a part, but cannot pay until Congress shall have made an appropriation; ours being exhausted.
          No Letters which required immediate answers having been received these three days, I have delayed acting on them until I had got rid of the report to Congress. This is the reason of your not receiving any these two days.
          With sincere respect & affection Your obedt. Servt.
          
            Albert Gallatin
          
        